

117 S2398 IS: Sustainable Highways Innovation Act
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2398IN THE SENATE OF THE UNITED STATESJuly 20, 2021Mr. Ossoff introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 23, United States Code, to accommodate certain facilities within rights-of-way on Federal-aid highways.1.Short titleThis Act may be cited as the Sustainable Highways Innovation Act.2.Accommodation of certain facilities within any right-of-way on a Federal-aid highwaySection 109 of title 23, United States Code, is amended—(1)in subsection (l)—(A)by striking paragraph (2);(B)by striking the subsection designation and all that follows through In determining in paragraph (1) in the matter preceding subparagraph (A) and inserting the following:(l)Accommodating utility facilities in the right-of-Way(1)DefinitionsIn this subsection:(A)Right-of-wayThe term right-of-way means any real property, or interest therein, acquired, dedicated, or reserved for the construction, operation, and maintenance of a highway.(B)Utility facility(i)In generalThe term utility facility means any privately, publicly, or cooperatively owned line, facility, or system for producing, transmitting, or distributing communications, power, electricity, light, heat, gas, oil, crude products, water, steam, waste, storm water not connected with highway drainage, or any other similar commodity, including any fire or police signal system or street lighting system, that directly or indirectly serves the public.(ii)InclusionsThe term utility facility includes—(I)alternative fueling infrastructure;(II)a renewable energy generation facility;(III)electrical transmission and distribution infrastructure; and(IV)broadband infrastructure and conduit.(2)AccommodationIn determining ; and(C)by adding at the end the following:(3)State approvalA State, on behalf of the Secretary, may approve accommodating a utility facility described in paragraph (1)(B)(ii) within a right-of-way on a Federal-aid highway.; and(2)by adding at the end the following:(s)Vegetation managementNotwithstanding any other provision of law, States are encouraged to implement, or to enter into partnerships to implement, vegetation management practices, such as increased mowing heights and planting native grasses and pollinator-friendly habitats, along a right-of-way on a Federal-aid highway, if the implementation of those practices—(1)is in the public interest; and(2)will not impair the highway or interfere with the free and safe flow of traffic..